Matter of Rigali v Kogan (2022 NY Slip Op 02549)





Matter of Rigali v Kogan


2022 NY Slip Op 02549


Decided on April 20, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 20, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

FRANCESCA E. CONNOLLY, J.P.
SHERI S. ROMAN
LINDA CHRISTOPHER
WILLIAM G. FORD, JJ.


2021-05989
 (Docket Nos. V-01056-10/20K/19J/19I, V-01055-10/20K/19J/19I)

[*1]In the Matter of Anna D. Rigali, appellant,
vEmil Kogan, respondent.


Christian P. Myrill, Jamaica, NY, for appellant.
Catherine S. Bridge, Staten Island, NY, attorney for the child Charlotte K.
Jeffrey C. Bluth, New York, NY, attorney for the child Olivia K.

DECISION & ORDER
In related proceedings pursuant to Family Court Act article 6, the mother appeals from an order of the Supreme Court, Kings County (IDV Part) (Esther M. Morgenstern, J.), dated May 24, 2021. The order dismissed the mother's petition to transfer jurisdiction over her petition to modify a final order of custody and visitation of the same court dated October 15, 2015, to Pennsylvania, without prejudice, upon the mother's failure to appear for a scheduled court date, and suspended the mother's visitation with the parties' children.
ORDERED that the appeal is dismissed, without costs and disbursements.
The mother's appeal from the order dated May 24, 2021, must be dismissed since it was rendered upon her failure to appear and no appeal lies from an order made on the default of the appealing party (see Matter of Jones v Spain, 188 AD3d 1209; Matter of Li Wong v Fen Liu, 121 AD3d 692, 693).
CONNOLLY, J.P., ROMAN, CHRISTOPHER and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court